 
 
I 
111th CONGRESS
1st Session
H. R. 1654 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Paul (for himself and Mr. Bartlett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide credits against income tax for qualified stem cell research, the storage of qualified stem cells, and the donation of umbilical cord blood. 
 
 
1.Short titleThis Act may be cited as the Cures Can Be Found Act of 2009. 
2.Qualified stem cell credits 
(a)Personal credit for qualified stem cell research, storage, and donationSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25D the following new section: 
 
25E.Qualified stem cell research, storage, and donation credit 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter— 
(1)an amount equal to the qualified stem cell research and storage contribution paid by the taxpayer during a taxable year, and 
(2)$2,000 for each qualified umbilical cord blood donation made by the taxpayer during a taxable year. 
(b)Qualified stem cell research and storage contributionFor purposes of this section— 
(1)In generalThe term qualified stem cell research and storage contribution means the amounts donated by the taxpayer to an eligible facility for the purpose of promoting qualified stem cell research or the storage of qualified stem cells. 
(2)Qualified stem cellFor purposes of this section, the term qualified stem cell means a human stem cell obtained from a human placenta, umbilical cord blood, amniotic fluid, an organ or tissue of a living or deceased human being who has been born, or an organ or tissue of unborn human offspring who died of natural causes (such as spontaneous abortion). 
(3)Eligible facilityThe term eligible facility means a research institution or storage facility that does not engage in research relating to stem cells derived from human embryos and does not store stem cells derived from human embryos. 
(c)Qualified umbilical cord blood donationFor purposes of this section, the term qualified umbilical cord blood donation means the donation by the taxpayer, on the occasion of the birth of a child of the taxpayer, of— 
(1)the neonatal blood remaining in the placenta and umbilical cord after separation of the mother from the newborn baby, or 
(2)any other part of the umbilical cord. 
(d)Filing requirements 
(1)Married individualsIf the taxpayer is married at the close of the taxable year, the credit shall be allowed under subsection (a)(2) only if— 
(A)the taxpayer and his spouse file a joint return for the taxable year, or 
(B)the taxpayer is the mother of the child referred to in subsection (c). 
(2)Individuals who are not marriedIf the taxpayer is not married at the close of the taxable year, the credit shall be allowed under subsection (a) only if the taxpayer is the mother of the child referred to in subsection (c). 
(3)Marital statusAn individual legally separated from his spouse under a decree of divorce or of separate maintenance shall not be considered as married.. 
(b)Business related credit for qualified research and storageSubpart D of part IV of subchapter 1 of such Code is amended by inserting after section 45Q the following new section: 
 
45R.Qualified stem cell research and storage credits 
(a)General ruleFor purposes of section 38— 
(1)Qualified stem cell research creditThe qualified stem cell research credit determined under this paragraph for any taxable year is equal to 100 percent of the expenses paid or incurred by the taxpayer during the taxable year that are directly related to qualified stem cell research. 
(2)Qualified stem cell storage creditThe qualified stem cell storage credit determined under this paragraph for any taxable year is equal to— 
(A)50 percent of the expenses paid or incurred by the taxpayer during the taxable year to establish a storage facility for qualified stem cells, and 
(B)20 percent of the expenses paid or incurred by the taxpayer during the taxable year to maintain the storage facility described in subparagraph (A). 
(b)LimitationWith respect to a qualified stem cell storage facility for which an amount determined under subparagraph (A) of subsection (a)(2) has been allowed as a credit in a taxable year, the amount determined under such subparagraph with respect to such storage facility in a subsequent taxable year shall be zero. 
(c)Qualified stem cellFor purposes of this section, the term qualified stem cell means a human stem cell obtained from a human placenta, umbilical cord blood, amniotic fluid, an organ or tissue of a living or deceased human being who has been born, or an organ or tissue of unborn human offspring who died of natural causes (such as spontaneous abortion).. 
(c)Conforming amendments 
(1)Section 38(b) is amended by striking plus at the end of paragraph (34), by striking the period at the end of paragraph (35) and inserting , plus, and by adding at the end the following:  
 
(36)the qualified stem cell research and storage credits determined under section 45O(a).. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Qualified stem cell research, storage, and donation credit.. 
(3)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45N the following new item: 
 
 
Sec. 45R. Qualified stem cell research and storage credits.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
